57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William M. LEWIS, Jr., Plaintiff-Appellant,v.PALMS ASSOCIATES, Defendant-Appellee.
No. 94-2291.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

William M. Lewis, Jr., Appellant Pro Se.  Richard Mark Feathers, Kaufman & Canoles, Norfolk, VA, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Appellant's complaint under Fed.R.Civ.P. 12(b)(6).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. Palms Assoc., No. CA-94-352 (E.D. Va.  July 20 & Sept. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED